PURCHASE AND SALE AGREEMENT

 

AMONG

 

FUND III AND FUND IV ASSOCIATES, a Georgia general partnership

FUND V AND FUND VI ASSOCIATES, a Georgia general partnership

FUND VI AND FUND VII ASSOCIATES, a Georgia general partnership

FUND VII AND FUND VIII ASSOCIATES, a Georgia general partnership

 

AND

 

CA NEW PLAN VENTURE FUND LLC, a Delaware

limited liability company

 

STOCKBRIDGE VILLAGE SHOPPING CENTER

and HANNOVER CENTER

 

March             , 2003



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

       

Reference

--------------------------------------------------------------------------------

Exhibit “A”   Description of Property   p. 5 Exhibit “B”   List of Personal
Property   p. 4 Exhibit “C”   List of Existing Commission Agreements and
Management Agreements   pp. 2, 4 & § 4.1(f) Exhibit “D”   Form of Escrow
Agreement   p. 2 Exhibit “E”   List of Existing Environmental Reports   p. 3
Exhibit “F”   Rent Roll   p. 5 Exhibit “G”   Exception Schedule   § 4.1(i)
Exhibit “H”   List of Operating Agreements   p. 4 Exhibit “I”   Form of Tenant
Estoppel Certificate   p. 5 & § 6.1(d) Exhibit “J”   Property Tax Appeals   §
4.1(g) Exhibit “K”   Unpaid Tenant Inducement Costs and Leasing Commissions re
current tenants for which Seller is responsible   § 5.4(e)

 

i



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1   Form of Limited Warranty Deed Schedule 2   Form of Assignment and
Assumption of Leases and Security Deposits and Leasing Commission Obligations
arising after Closing Schedule 3   Form of Bill of Sale to Personal Property
Schedule 4   Form of Assignment and Assumption of Operating Agreements Schedule
5   Form of General Assignment of Seller’s Interest in Intangible Property
Schedule 6   Form of Seller’s Affidavit (for Purchaser’s Title Insurance
Purposes) Schedule 7   Form of Seller’s Certificate (as to Seller’s
Representations and Warranties) Schedule 8   Form of Seller’s FIRPTA Affidavit
Schedule 9   Form of Seller’s Georgia Withholding Tax Affidavit Schedule 10  
Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

STOCKBRIDGE VILLAGE SHOPPING CENTER

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
             day of March, 2003, by and among FUND III AND FUND IV ASSOCIATES, a
Georgia general partnership (“Fund III and Fund IV”), FUND V AND FUND VI
ASSOCIATES, a Georgia general partnership (“Fund V and Fund VI”), FUND VI AND
FUND VII ASSOCIATES, a Georgia general partnership (“Fund VI and Fund VII”),
FUND VII AND FUND VIII ASSOCIATES, a Georgia general partnership (“Fund VII and
Fund VIII”) (Fund III and Fund IV, Fund V and Fund VI, Fund VI and Fund VII, and
Fund VII and Fund VIII are collectively referred to as “Seller”), and CA NEW
PLAN VENTURE FUND LLC, a Delaware limited liability company (“Purchaser”).

 

W I T N E S E T H:

 

WHEREAS, Seller desires to sell certain improved real property commonly known as
“Stockbridge Village Shopping Center” and “Hannover Center” located on Highway
138, SE and Hannover Parkway, N in Stockbridge, Clayton County, Georgia,
together with certain related personal and intangible property, and Purchaser
desires to purchase such real, personal and intangible property; and

 

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

 

“Ancillary Closing Documents” shall mean, collectively, the Assignment and
Assumption of Leases, the Assignment and Assumption of Operating Agreements, the
General Assignment, and the Seller’s Certificate.

 

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as SCHEDULE 2.



--------------------------------------------------------------------------------

“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
SCHEDULE 4.

 

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as SCHEDULE 3.

 

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

 

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

 

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

 

“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(f) hereof, and such agreements are more particularly described on EXHIBIT
“C” attached hereto and made a part hereof.

 

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

 

“Earnest Money” shall mean the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00 U.S.), together with all interest which accrues thereon as
provided in Section 2.3(c) hereof and in the Escrow Agreement.

 

“Effective Date” shall mean the date upon which Escrow Agent acknowledges
receipt of the Earnest Money (by federal wire transfer or delivery of
Purchaser’s check made payable to Escrow Agent) from Purchaser.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, any state and local environmental law
including, without limitation, the Georgia Hazardous Site Response Act (“HSRA”),
all amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

 

“Escrow Agent” shall mean the Title Company.

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

 

2



--------------------------------------------------------------------------------

“Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
EXHIBIT “E” attached hereto and made a part hereof.

 

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
SCHEDULE 8.

 

“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(g)
hereof.

 

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

 

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

 

“Inspection Period” shall mean the period expiring at 5:00 P.M. Eastern Standard
Time on the date that is sixty (60) days after the Effective Date.

 

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller’s rights and interests, if any, in and to the following (to the extent
assignable): (i) the names “Stockbridge Village Shopping Center” and “Hannover
Center,” (ii) all assignable plans and specifications and other architectural
and engineering drawings for the Land and Improvements; (iii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property; (iv) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Land or Improvements; and (v) all of
Seller’s right, title and interest in and to all assignable Operating Agreements
that Purchaser agrees to assume (or is deemed to have agreed to assume).

 

“Land” shall mean those certain tracts or parcels of real property located in
the City of Stockbridge, Clayton County, Georgia, which are more particularly
shown on EXHIBIT “A” attached hereto and made a part hereof, together with all
rights, privileges and easements appurtenant to said real property, and all
right, title and interest of Seller, if any, in and to all strips and gores and
any land lying in the bed of any street, road, alley or right-of-way, open or
closed, adjacent to or abutting the Land and, with respect to the Land, together
with any and all minerals and mineral rights, water and water rights, wells and
well rights and permits, water and sewer taps, sanitary and storm sewer capacity
or reservations and all rights (but not deposits) under utility agreements with
any applicable governmental or quasi-governmental entity or agency, in each case
solely as it pertains to the Land. The Parties recognize and agree that the
legal descriptions for the Land corresponding to the parcels of real property
shown on the site plan attached as EXHIBIT “A” shall be attached to this
Agreement prior to the expiration of the Inspection Period upon verification of
such legal descriptions by Seller using the Survey obtained by Purchaser.



--------------------------------------------------------------------------------

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
EXHIBIT “F” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement, which as of the Closing affect all or any
portion of the Land or Improvements.

 

“Major Tenants” shall mean The Kroger Company, Folks, any tenant which executes
a long-term lease for the entire space currently occupied by SouthTrust Bank,
Blockbuster Video, Applebee’s Restaurant, Taco Mac, Tokyo Japanese Steakhouse
and Damons.

 

“Management Agreement” shall have the meaning ascribed thereto in Section 4.1(f)
hereof and is more particularly described on EXHIBIT “C” attached hereto and
made a part hereof.

 

“Monetary Objection “ or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

 

“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on EXHIBIT “H”attached hereto and made a part hereof
relating to the repair, maintenance or operation of the Land, Improvements or
Personal Property including those which will extend beyond the Closing Date
(which shall be identified as such), including, without limitation, all
equipment leases.

 

“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(s) hereof.

 

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) such other easements,
restrictions and encumbrances that do not constitute Monetary Objections
approved by Purchaser pursuant to Section 3.4 hereof.

 

“Personal Property” shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair and maintenance of the
Land and Improvements and situated thereon, as generally described on EXHIBIT
“B” attached hereto and made a part hereof, and all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller’s property manager which Seller deems proprietary) relating to the Land
and Improvements. The Personal Property does not include any property owned by
tenants,



--------------------------------------------------------------------------------

contractors or licensees, except as set may be set forth in a tenant lease, and
shall be conveyed by Seller to Purchaser subject to depletions, replacements and
additions in the ordinary course of Seller’s business.

 

“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

 

“Purchaser’s Certificate” shall have the meaning ascribed thereto in Section
5.2(d) hereof.

 

“Rent Roll” shall mean EXHIBIT “F” attached to this Agreement and made a part
hereof.

 

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to any of the Leases.

 

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as SCHEDULE
6.

 

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 7.

 

“Seller’s Estoppel” shall mean the form of estoppel that may be executed and
delivered by Seller at Closing in substantially the form attached hereto as
SCHEDULE 11, as contemplated in Section 6.1(d) hereof.

 

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

 

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “I”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

 

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design and refurbishment allowances and costs. The term
“Tenant Inducement Costs” shall not include loss of income resulting from any
free rental period, it being understood and agreed that Seller shall bear the
loss resulting from any free rental period until the Closing Date and that
Purchaser shall bear such loss from and after the Closing Date.

 

2



--------------------------------------------------------------------------------

“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(r) hereof.

 

“Title Company” shall mean Fidelity National Title Insurance Company of Texas.

 

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Warranty Deed” shall mean the form of deed attached hereto as SCHEDULE 1.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Agreement to Sell and Purchase. Subject to and in accordance with the terms
and provisions of this Agreement, Seller agrees to sell and Purchaser agrees to
purchase, the following property (collectively, the “Property”):

 

  (a) the Land;

 

  (b) the Improvements;

 

  (c) all of Seller’s right, title and interest in and to the Leases, any
guaranties of the Leases and the Security Deposits;

 

  (d) the Personal Property; and

 

  (e) the Intangible Property.

 

2.2. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

 

2.3. Earnest Money.

 

(a) Within three (3) Business Days after Purchaser’s execution and delivery of
this Agreement, Purchaser shall deliver the Earnest Money to Escrow Agent by
federal wire transfer or by Purchaser’s check, payable to Escrow Agent, receipt
whereof shall be acknowledged by Escrow Agent by notification to Seller, which
Earnest Money shall be held and released by Escrow Agent in accordance with the
terms of the Escrow Agreement. In the event that Purchaser fails to so deposit
the Earnest Money with Escrow Agent, this Agreement shall automatically
terminate and neither party shall have any further obligations hereunder except
as specifically survive termination hereof.

 

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Earnest Money shall be earned for the account of
Purchaser, and shall be a part of the Earnest Money; and the Earnest Money
hereunder shall be comprised of the Earnest Money and all such interest and
other income.

 

3



--------------------------------------------------------------------------------

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
Twenty-Three Million Seven Hundred Fifty Thousand and No/100 Dollars
($23,750,000.00 U.S.). The Purchase Price shall be deposited in escrow with
Escrow Agent no later than 11:00 A.M. Central Standard Time on the Closing Date
and shall be paid at the Closing as follows:

 

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

 

(b) An amount equal to the Purchase Price shall be paid through escrow at the
Closing by Cashier’s Check or by wire transfer of immediately available federal
funds to an account designated by Seller, less the amount of the Earnest Money
paid by Escrow Agent to Seller at Closing, and subject to prorations,
adjustments and credits as otherwise specified in this Agreement.

 

2.5. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, Purchaser shall deliver to
Seller, concurrently with Purchaser’s execution and delivery of this Agreement
to Seller, Purchaser’s check, payable to the order to Seller, in the amount of
One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby mutually
acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article III. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.

 

2.6. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on the date which is thirty (30)
days following the expiration of the Inspection Period through the usual form of
documents and money escrow which the parties shall establish through the Escrow
Agent (the “Closing Date”).

 

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

 

3.1. Due Diligence Inspections.

 

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence, soil analysis
and environmental investigations (including intrusive tests and inspections), to
examine the records of Seller with respect to the Property, and make copies
thereof, at such times during normal business hours as Purchaser or its
representatives may request. Notwithstanding anything to the contrary contained
herein, Purchaser shall notify Seller in writing at least three (3) Business
Days prior to performing any physically intrusive testing or inspections (an
“Intrusive Notice”); any such Intrusive Notice shall include a drawing showing
the proposed location of such intrusive testing or inspections, and Seller shall
have the right, in its sole discretion, to consent to such locations. All such
testing and inspections shall be performed in such a manner to minimize any
interference with the business of the tenants under the Leases at the Property
and, in each case, in compliance with

 

4



--------------------------------------------------------------------------------

Seller’s rights and obligations as landlord under the Leases. All inspection
fees, appraisal fees, engineering fees and all other costs and expenses of any
kind incurred by Purchaser relating to the testing and inspection of the
Property shall be solely Purchaser’s expense. In the course of its
investigations, Purchaser may make inquiries to third parties, including,
without limitation, tenants, lenders, contractors, property managers, parties to
Operating Agreements and municipal, local and other government officials and
representatives, and Seller consents to such inquiries; provided, however, that
Purchaser shall schedule any and all tenant interviews through Seller by
providing notice to Seller of the proposed interview times and dates at least
three (3) Business Days prior to any such interviews. Seller reserves the right
to have a representative present at the time of making any testing, interviews
and/or inspections. The three (3) Business Day notice requirement described
above shall not apply to follow-up conversations with tenants after the initial
interviews so long as Purchaser notifies Seller of any such follow-up
conversations and provides Seller with the opportunity to be present at or on
the phone during any such follow-up conversations. Except as set forth above,
Purchaser shall notify Seller not less than one (1) Business Day in advance of
making any tests, interviews or inspections.

 

(b) If the Closing is not consummated hereunder for any reason other than a
default by Seller, Purchaser shall promptly deliver final copies of all reports,
surveys and other documentation, excluding marketing and proprietary reports or
documents, furnished to Purchaser by third parties in connection with such
inspections to Seller; provided, however, that delivery of such copies and
documentation shall be without warranty or representation whatsoever, express or
implied, including, without limitation, any warranty or representation as to
ownership, accuracy, adequacy or completeness thereof or otherwise. This Section
3.1(b) shall survive the termination of this Agreement.

 

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection and other than any expense, loss or damage resulting
from the discovery or release of any Hazardous Substances at the Property (other
than Hazardous Substances brought on to the Property by Purchaser or its
representatives, agents or contractors, or any release of Hazardous Substances
resulting from the negligence of Purchaser or its representatives, agents or
contractors). Said indemnification agreement shall survive the Closing and any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser’s consultants and contractors maintain commercial general
liability insurance in an amount not less than $1,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.

 

5



--------------------------------------------------------------------------------

3.2. Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records.

 

(a) Within five (5) Business Days after the Effective Date, Seller shall deliver
to Purchaser the following (and Purchaser acknowledges that no additional items
are required to be delivered by Seller to Purchaser except as may be expressly
set forth in other provisions of this Agreement; however, Seller shall provide
Purchaser with any documents described below and which come into Seller’s
possession or are produced by Seller after the initial delivery and to continue
to provide same during the pendency of this Agreement):

 

  (i) Copies of current Property tax bills and assessor’s statements of current
assessed value.

 

  (ii) Copies of Property operating statements for the past 24 months.

 

  (iii) 2002 Operating Budget with respect to the Property.

 

  (iv) Copies of all Leases, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.

 

  (v) A current rent roll and aged tenant receivable report regarding income
from the tenants.

 

  (vi) Monthly tenant, tax and CAM billing statements and reconciliations and
general ledger for the past 24 months.

 

  (vii) All Operating Agreements currently in place at the Property.

 

  (viii) A copy of Seller’s (or its affiliate’s) current policy of title
insurance with respect to the Land and Improvements.

 

  (ix) Pleadings related to current litigation, if any.

 

  (x) Copies of the Existing Environmental Reports, if any.

 

  (xi) Copies of any capital improvements performed at and maintenance work
orders for the Property and the Improvements for the past 24 months.

 

  (xii) Copies of tenant sales histories for the past 24 months, if any.

 

(b) From the Effective Date until the Closing Date or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at Seller’s on-site management office at the Property, at the office
of the Broker, or at Seller’s office at 6200 The Corners Parkway, Suite 250,
Atlanta, Georgia 30092, for the purpose of inspecting and (at Purchaser’s
expense) copying the same, including, without limitation, the materials listed
below (to the extent any or all of the same are in Seller’s possession),
subject, however, to the limitations of any confidentiality or nondisclosure
agreement to which Seller may be bound, and provided that Seller shall not be

 

6



--------------------------------------------------------------------------------

required to deliver or make available to Purchaser any appraisals, budgets,
strategic plans for the Property, internal analyses, information regarding the
marketing of the Property for sale, submissions relating to Seller’s obtaining
of corporate authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller or Seller’s property manager which Seller deems proprietary.
Purchaser acknowledges and agrees, however, that except as provided in this
Agreement and the documents to be executed at Closing, Seller makes no
representation or warranty of any nature whatsoever, express or implied, with
respect to the ownership, enforceability, accuracy, adequacy or completeness or
otherwise of any of such records, evaluations, data, investigations, reports,
cost estimates or other materials. If the Closing contemplated hereunder fails
to take place for any reason, Purchaser shall promptly return all copies of
materials copied from Seller’s books, records and files relating to the
Property. It is understood and agreed that Seller shall have no obligation to
obtain, commission or prepare any such books, records, files, reports or studies
not now in Seller’s possession or control. Subject to the foregoing, Seller
agrees to make available to Purchaser for inspection and copying, without
limitation, the following books, records and files relating to the Property, all
to the extent the same are in Seller’s possession:

 

  (i) Tenant Information. Copies of the Leases and any financial statements or
other financial information of any tenants under the Leases (and the Lease
guarantors, if any), written information relative to the tenants’ payment
histories, and tenant correspondence, to the extent Seller has the same in its
possession;

 

  (ii) Commission Agreements. Copies of the Commission Agreements;

 

  (iii) Plans. All available construction plans and specifications in Seller’s
possession relating to the development, condition, repair and maintenance of the
Property, the Improvements and the Personal Property;

 

  (iv) Permits; Licenses. Copies of any certificates of occupancy, permits,
licenses or other similar documents in Seller’s possession relating to the use,
occupancy or operation of the Property; and

 

  (v) Operating Costs and Expenses. All available records of any operating costs
and expenses for the Property in Seller’s possession.

  (vi) Survey. A copy of any existing survey.

 

3.3. Condition of the Property.

 

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property.

 

7



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, except as otherwise provided in this
Agreement, Purchaser does hereby unconditionally waive and release Seller, and
its partners, beneficial owners, officers, directors, shareholders and employees
from any present or future claims and liabilities of any nature arising from or
relating to the presence or alleged presence of Hazardous Substances in, on, at,
from, under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof;
provided that this disclaimer and release does not constitute an assumption of
any liability by Purchaser, and it shall not be construed to waive any rights of
contribution or indemnity with respect to third party claims under Environmental
Laws. In addition, Purchaser does hereby covenant and agree to defend,
indemnify, and hold harmless Seller and its partners, beneficial owners,
officers, directors, shareholders and employees from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
of whatever kind or nature, known or unknown, existing and future, including any
action or proceeding brought or threatened, or ordered by governmental
authorities, relating to any Hazardous Substances which may be placed, located
or released on the Property after the date of Closing, and Seller does hereby
covenant and agree to defend, indemnify, and hold harmless Purchaser and its
partners, beneficial owners, officers, directors, shareholders and employees
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses of whatever kind or nature, known or
unknown, existing and future, including any action or proceeding brought or
threatened, or ordered by governmental authorities, relating to any Hazardous
Substances which may be placed, located or released on the Property prior to the
date of Closing. The terms and provisions of this paragraph shall survive the
Closing hereunder.

 

3.4. Title and Survey. Promptly upon execution of this Agreement, Purchaser may
order at its expense, from the Title Company a preliminary title commitment with
respect to the Property (the “Title Commitment”). Purchaser shall direct the
Title Company to send a copy of the Title Commitment to Seller. Promptly upon
execution of this Agreement, Purchaser may arrange, also at its expense, for the
preparation of a survey of the Property (each and together, the “Survey”).
Purchaser likewise shall make copies of any such Survey available to Seller
prior to Closing. Purchaser shall have until the end of the Inspection Period to
give written notice (the “First Title Notice”) to Seller of such objections as
Purchaser may have to any exceptions to title disclosed in the Title Commitment
or in any Survey or otherwise in Purchaser’s examination of title. Purchaser may
terminate this Agreement and receive a refund of the Earnest Money if the Title
Company revises the Title Commitment after the expiration of the Inspection
Period to add or modify exceptions or to delete or modify the conditions to
obtaining any endorsement requested by Purchaser during the Inspection Period if
such additions, modifications or deletions (i) were not contained in or
contemplated by the First Title Notice, (ii) are not reasonably acceptable to
Purchaser and (iii) are not removed on or prior to the Closing Date. Seller
shall have the right, but not the obligation (except as to Monetary Objections),
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects. Within five (5) Business Days after receipt of
Purchaser’s First Title Notice, Seller shall give written notice to Purchaser
informing the Purchaser of Seller’s election with respect to such objections. If

 

8



--------------------------------------------------------------------------------

Seller fails to give written notice of election within such five (5) Business
Day period, Seller shall be deemed to have elected not to attempt to cure the
objections (other than Monetary Objections). If Seller elects to attempt to cure
any objections, Seller shall be entitled to one or more reasonable adjournments
of the Closing of up to but not beyond the thirtieth (30th) day following the
initial date set for the Closing to attempt such cure, but, except for Monetary
Objections, Seller shall not be obligated to expend any sums, commence any suits
or take any other action to effect such cure. Except as to Monetary Objections,
if Seller elects, or is deemed to have elected, not to cure any exceptions to
title to which Purchaser has objected or if, after electing to attempt to cure,
Seller determines that it is unwilling or unable to remove, satisfy or otherwise
cure any such exceptions, Purchaser’s sole remedy hereunder in such event shall
be either (i) to accept title to the Property subject to such exceptions as if
Purchaser had not objected thereto and without reduction of the Purchase Price,
or (ii) to terminate this Agreement within three (3) Business Days after receipt
of written notice from Seller either of Seller’s election not to attempt to cure
any objection or of Seller’s determination, having previously elected to attempt
to cure, that Seller is unable or unwilling to do so, or three (3) Business Days
after Seller is deemed hereunder to have elected not to attempt to cure such
objections (and upon any such termination under clause (ii) above, Escrow Agent
shall return the Earnest Money to Purchaser). Notwithstanding anything to the
contrary contained elsewhere in this Agreement, Seller shall be obligated to
cure or satisfy all Monetary Objections at or prior to Closing, and may use the
proceeds of the Purchase Price at Closing for such purpose.

 

3.5. Operating Agreements. Ten (10) days prior to the expiration of the
Inspection Period, Purchaser will designate in a written notice to Seller which
Operating Agreements Purchaser will assume and which Operating Agreements will
be terminated by Seller at Closing; provided, however, that Seller shall not be
obligated to terminate, and Purchaser shall assume Seller’s obligations arising
from and after Closing under, all Operating Agreements which cannot be
terminated by Seller upon no more than thirty (30) days prior notice or which
can be terminated by Seller only upon payment of a fee, premium, penalty or
other form of early termination compensation. Taking into account any credits or
prorations to be made pursuant to Article 5 hereof for payments coming due after
Closing but accruing prior to Closing, Purchaser will assume the obligations
arising from and after the Closing Date under those Operating Agreements which
Purchaser has designated will not be terminated. Seller, without cost to
Purchaser, shall terminate at Closing all Operating Agreements that are not so
assumed, to the extent any relates to the Property. If Purchaser fails to notify
Seller in writing on or prior to the date which is fifteen (15) days prior to
the expiration of the Inspection Period of any Operating Agreements that
Purchaser does not desire to assume at Closing, Purchaser shall be deemed to
have elected to assume all such Operating Agreements and to have waived its
right to require Seller to terminate such Operating Agreements at Closing.
Notwithstanding anything to the contrary contained herein, Seller shall
terminate at Closing, and Purchaser shall not assume, any property management
agreements relating to the Property.

 

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement,
for any reason or for no reason whatsoever, at any time on or before said time
and date of expiration of the Inspection Period by giving written notice to
Seller of such election to terminate. If Purchaser so elects to terminate this
Agreement pursuant

 

9



--------------------------------------------------------------------------------

to this Section 3.6, Escrow Agent shall pay the Earnest Money to Purchaser,
whereupon, except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement, no party hereto shall have any
other or further rights or obligations under this Agreement. If Purchaser fails
to so terminate this Agreement prior to the expiration of the Inspection Period,
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 3.6.

 

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller’s representatives or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of Seller’s books, records and files in respect of the
Property, or otherwise (collectively, the “Due Diligence Material”) shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser’s acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser’s potential acquisition thereof; provided however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold Seller harmless from and against any and all loss, liability, cost,
damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of the
unpermitted disclosure or use of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser
and/or the use of any Due Diligence Material for any purpose other than as
herein contemplated and permitted. If Purchaser elects to terminate this
Agreement pursuant to any provision hereof permitting such termination, or if
the Closing contemplated hereunder fails to occur for any reason, Purchaser will
promptly return to Seller all Due Diligence Material in the possession of
Purchaser and any of its representatives, and destroy all copies, notes or
abstracts or extracts thereof, as well as all copies of any analyses,
compilations, studies or other documents prepared by Purchaser or for its use
(whether in written or electronic form) containing or reflecting any Due
Diligence Material, provided that Purchaser may retain one (1) copy of the Due
Diligence Materials for its legal files. In the event of a breach or threatened
breach by Purchaser or any of its representatives of this Section 3.7, Seller
shall be entitled, in addition to other available remedies, to an injunction
restraining Purchaser or its representatives from disclosing, in whole or in
part, any of the Due Diligence Material and any of the terms and conditions of
this Agreement. Nothing contained herein shall be construed as prohibiting or
limiting Seller from pursuing any other available remedy, in law or in equity,
for such breach or threatened breach. The provisions of this Section shall
survive the Closing and any earlier termination of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

 

(a) Organization, Authorization and Consents. Each Seller is a duly organized
and validly existing general partnership under the laws of the State of Georgia.
Each Seller has the right, power and authority to enter into this Agreement and
to convey the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

 

(b) Action of Seller, Etc. Each Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Seller on or prior
to the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

 

(d) Litigation. To Seller’s knowledge, Seller has received no written notice
that any investigation, action or proceeding is pending or threatened, which (i)
if determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property or any portion thereof.

 

(e) Existing Leases. To Seller’s knowledge, (i) other than the Leases listed in
the Rent Roll, Seller has not entered into any contract or agreement with
respect to the occupancy of the Property or any portion or portions thereof
which will be binding on Purchaser after the Closing; (ii) the copies of the
Leases heretofore delivered by Seller to Purchaser are true, correct and
complete copies thereof; and (iii) the Leases have not been amended except as
evidenced by amendments similarly delivered and constitute the entire agreement
between Seller and the tenants thereunder. All information set forth in the Rent
Roll attached hereto as EXHIBIT “F” is true, correct, and complete in all
material respects. To Seller’s knowledge, except as disclosed in the Due
Diligence Materials and/or the Rent Roll, no tenants have asserted nor are there
any defenses or offsets to rent accruing after the Closing Date and no default
or breach exists on the part of any tenant. Seller has not received any notice
of any default or breach on the part of the landlord under any Lease, nor, to
Seller’s knowledge, does there exist any such default or breach on the part of
the landlord.

 

11



--------------------------------------------------------------------------------

(f) Leasing Commissions. To Seller’s knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and (ii) there are no
agreements currently in effect relating to the management and leasing of the
Property other than as disclosed on said EXHIBIT “C” (the “Management
Agreement”); and that all leasing commissions, brokerage fees and management
fees accrued or due and payable under the Commission Agreements and the
Management Agreement, as of the date hereof and at the Closing have been or
shall be paid in full; and that Seller shall terminate the Management Agreement
as to the Property at Closing at no cost to Purchaser. Notwithstanding anything
to the contrary contained herein, Purchaser shall be responsible for the payment
of all leasing commissions payable for (A) any new leases entered into after the
Effective Date that have been approved by Purchaser, and (B) the renewal,
expansion or extension of any Leases existing as of the Effective Date and
exercised or effected after the Effective Date; and Purchaser shall pay to the
manager under the Management Agreement leasing commissions with respect to
leases entered into (or expansions, renewals or extensions effected) by
Purchaser within ninety (90) days after the Closing Date with the tenants or
prospective tenants listed in item IV of EXHIBIT “C” hereto and approved by
Purchaser.

 

(g) Taxes and Assessments. Except as may be set forth on EXHIBIT “J” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.

 

(h) Environmental Matters. Except as may be set forth in the Existing
Environmental Reports or in any other Due Diligence Material or as otherwise
disclosed in writing by Seller, Seller has no knowledge of any violations of
Environmental Laws and has received no written notification that any
governmental or quasi-governmental authority has determined that there are any
violations of any Environmental Law with respect to the Property, nor to
Seller’s knowledge has Seller received any written notice that any governmental
or quasi-governmental authority is contemplating an investigation of the
Property, with respect to a violation or suspected violation of any
Environmental Law.

 

(i) Compliance with Laws. To Seller’s knowledge and except as set forth on
EXHIBIT “G”, Seller has received no written notice (A) alleging any violations
of law, municipal or county ordinances, or other legal requirements with respect
to the Property or any portion thereof or (B) from any insurance company or
underwriter of any defect that has caused an increase in insurance premiums.

 

(j) Easements and Other Agreements. To Seller’s knowledge, Seller has not
received any written notice of Seller’s default in complying with the terms and
provisions of any of the covenants, conditions, restrictions or easements
constituting a Permitted Exception.

 

(k) Other Agreements. To Seller’s knowledge, except for the Leases, the
Commission Agreements, the Management Agreement and the Permitted Exceptions,
there are no leases, Operating Agreements, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any

 

12



--------------------------------------------------------------------------------

entity any right, title, interest or benefit in and to all or any part of the
Property or any rights relating to the use, operation, management, maintenance
or repair of all or any part of the Property which will survive the Closing or
be binding upon Purchaser other than those which Purchaser has agreed in writing
to assume prior to the expiration of the Inspection Period (or is deemed to have
agreed to assume) or which are terminable upon thirty (30) days notice without
payment of premium or penalty.

 

(l) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(m) Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.

 

(n) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

 

(o) Operating Statements. The Operating Statements show all items of income and
expense (operating and capital) incurred in connection with Seller’s ownership,
operation, and management of the Property for the periods indicated and are
true, correct, and complete in all material respects.

 

(p) Contractors and Suppliers. All contractors, subcontractors, suppliers,
architects, engineers, and others who have performed services or labor, or
supplied material in connection with Seller’s acquisition, development,
ownership, and management of the Property have been or will be at or prior to
Closing paid in full, and all liens arising therefrom (or claims which with the
passage of time or notice or both, could mature into liens) have been or will be
at or prior to Closing satisfied and released.

 

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller’s
right to update such representations and warranties by written notice to
Purchaser and in Seller’s certificate to be delivered pursuant to Section 5.1(i)
hereof. All representations and warranties made in this Agreement by Seller
shall survive the Closing for a period of one (1) year, and upon expiration
thereof shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, Purchaser gives Seller written notice
prior to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach and files an action against
Seller with respect thereto within ninety (90) days after the giving of such
notice.

 

Notwithstanding anything to the contrary contained in this Section 4.1, Seller
shall have no liability to Purchaser for the breach of any representation or
warranty made in this Agreement unless the loss resulting from Seller’s breach
of its representations and warranties exceeds, in the aggregate, Fifty Thousand
and No/100 Dollars ($50,000.00 US), in which event Seller shall be liable for
each dollar of damages resulting from the breach or breaches of its
representations and warranties, but in no event shall Seller’s total liability
for any such breach or breaches exceed, in the aggregate, Three Hundred
Seventy-Five Thousand and No/100 Dollars ($375,000.00 US). In

 

13



--------------------------------------------------------------------------------

no event shall Seller be liable for, nor shall Purchaser seek, any
consequential, indirect or punitive damages; and in no event shall any claim for
a breach of any representation or warranty of Seller be actionable or payable if
the breach in question results from or is based on a condition, state of facts
or other matter which was actually known to Purchaser prior to the Closing.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on Seller’s behalf or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants or the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser’s own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on Seller’s behalf. Purchaser
shall purchase the Property its “as is” condition, “with all faults,” on the
Closing Date. The provisions of the foregoing three (3) paragraphs of this
Section shall survive the Closing.

 

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” or any words of similar import shall refer
only to the actual knowledge of Scott Meadows and John Oliver, each of whom is
familiar with the day-to-day operation of the Property and has been actively
involved in the management of Seller’s business in respect of the Property in
the capacities of representatives of Wells Capital, Inc., an affiliate of
Seller. The terms “knowledge of Seller” or “to Seller’s knowledge” or any words
of similar import shall not be construed, by imputation or otherwise, to refer
to the knowledge of Seller, or any affiliate of Seller, or to any other partner,
beneficial owner, officer, agent, manager, representative or employee of Seller,
or any of their respective affiliates, or to impose on any of the individuals
named above any duty to investigate the matter to which such actual knowledge,
or the absence thereof, pertains. There shall be no personal liability on the
part of the individuals named above arising out of any representations or
warranties made herein or otherwise.

 

4.3. Covenants and Agreements of Seller.

 

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or renew, expand, extend or terminate, any of the existing Leases
without Purchaser’s prior written consent in each instance, which consent shall
not be unreasonably withheld, delayed or conditioned and

 

14



--------------------------------------------------------------------------------

which shall be deemed given unless withheld by written notice to Seller given
within ten (10) Business Days after Purchaser’s receipt of Seller’s written
request therefor, each of which requests shall be accompanied by a copy of any
proposed modification or amendment of an existing Lease or of any new Lease that
Seller wishes to execute between the Effective Date and the Closing Date,
including, without limitation, a description of any Tenant Inducement Costs and
leasing commissions associated with any proposed renewal or expansion of an
existing Lease or with any such new Lease and tenant financial information for
any such new Lease. If Purchaser fails to notify Seller in writing of its
approval or disapproval within said ten (10) Business Day period, such failure
by Purchaser shall be deemed to be the approval of Purchaser. At Closing,
Purchaser shall reimburse Seller for any Tenant Inducement Costs or leasing
commissions actually incurred by Seller pursuant to a renewal or expansion of
any existing Lease or new Lease approved by Purchaser hereunder.

 

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser may withhold in its sole discretion), except contracts entered into in
the ordinary course of business that are terminable without cause (and without
penalty or premium) on 30 days (or less) notice.

 

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

 

(d) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the existing insurance which is currently in force
and effect.

 

(e) Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as EXHIBIT “I” signed by each tenant under each of the Leases;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 6.1(d) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificates (Seller having used its good faith efforts as set
forth above) be a default of Seller hereunder.

 

(f) Removal and Replacement of Personal Property. Seller will not remove any
Personal Property except as may be required for necessary repair or replacement,
and any replacement shall be of equal quality and quantity as existed as of the
time of its removal.

 

(g) Listings and Other Offers. So long as Purchaser is not in default under the
terms of this Agreement, Seller will not enter into any written contracts or
agreements (whether binding or not) regarding any disposition of the Property;
provided, however, that this provision shall not prohibit discussions and/or
negotiations by Seller with other prospective third party purchasers, and shall
not prohibit the continuation of any existing listing agreements with respect to
the Property.

 

15



--------------------------------------------------------------------------------

The covenants made in this Section 4.3 by Seller shall be continuing. Such
covenants shall survive the Closing for a period of one (1) year, and upon
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Purchaser gives Seller
written notice prior to the expiration of said one (1) year period of such
alleged breach with reasonable detail as to the nature of such breach and files
an action against Seller with respect thereto within ninety (90) days after the
giving of such notice.

 

4.4. Representations and Warranties of Purchaser.

 

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

 

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

 

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

 

The representations, covenants and warranties made in this Agreement by
Purchaser shall be continuing and shall be deemed remade by Purchaser as of the
Closing Date, with the same force and effect as if made on, and as of, such date
subject to Purchaser’s right to update such representations and warranties by
written notice to Seller and in Purchaser’s certificate to be delivered pursuant
to Section 5.2(d) hereof. All representations and warranties made in this
Agreement by Purchaser shall survive the Closing for a period of one (1) year,
and upon expiration thereof shall be of no further force or effect except to the
extent that with respect to any particular alleged breach, Seller gives
Purchaser written notice prior to the expiration of said one (1) year period of
such alleged breach with reasonable detail as to the nature of such breach and
files an action against Seller with respect thereto within ninety (90) days
after the giving of such notice.

 

16



--------------------------------------------------------------------------------

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

 

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver in escrow to Escrow Agent at or prior
to Closing the following documents, all of which shall be duly executed,
acknowledged and notarized where required:

 

(a) Warranty Deed. Limited warranty deeds to the Land and Improvements, in the
form attached hereto as SCHEDULE 1 (collectively the “Warranty Deed”), subject
only to the Permitted Exceptions, and executed, acknowledged and sealed by each
Seller for that portion of the Property to which each Seller holds title. The
legal descriptions of the Land set forth in each warranty deed shall be based
upon and conform to the applicable record title legal description contained in
each Seller’s vesting deed;

 

(b) Quitclaim Deed. If requested by Purchaser, one or more quitclaim deeds to
the Land and Improvements (or any portion or portions thereof), in form and
substance reasonably satisfactory to Seller, and executed, acknowledged and
sealed by each Seller;

 

(c) Bill of Sale. Bills of sale for the Personal Property in the form attached
hereto as SCHEDULE 2 (collectively the “Bill of Sale”), without warranty as to
the title or condition of the Personal Property;

 

(d) Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of Leases and Security Deposits
from each Seller and, to the extent required elsewhere in this Agreement, the
obligations of Seller under the Commission Agreements in the form attached
hereto as SCHEDULE 3 (collectively the “Assignment and Assumption of Leases”),
executed, acknowledged and sealed by each Seller;

 

(e) Updated Rent Roll. An update of the Rent Roll (with modifications as
appropriate), certified by Seller to be accurate in all material respects as of
the date of Closing;

 

(f) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
an assignment and assumption of Operating Agreements from each Seller in the
form attached hereto as SCHEDULE 4 (collectively the “Assignment and Assumption
of Operating Agreements”), executed, acknowledged and sealed by each Seller;

 

(g) General Assignment. Assignments of the Intangible Property from each Seller
in the form attached hereto as SCHEDULE 5 (collectively the “General
Assignment”), executed, acknowledged and sealed by each Seller;

 

(h) Seller’s Affidavit. An owner’s affidavit from each Seller substantially in
the form attached hereto as SCHEDULE 6 (collectively the “Seller’s Affidavit”),
stating that there are no known boundary disputes with respect to the Property,
that there are no parties in possession of the Property other than Seller and
the tenants under the Leases, that there are no brokers except as disclosed
herein, that any improvements or repairs made by, or for the account of, or at
the instance of Seller to or with respect to the Property within ninety (90)
days prior to the Closing have been paid for in full (or that adequate provision
has been made therefor to the reasonable satisfaction of the Title Company), and
including such other matters as may be reasonably requested by the Title
Company;

 

17



--------------------------------------------------------------------------------

(i) Seller’s Certificate. Certificates from each Seller in the form attached
hereto as SCHEDULE 7 (collectively the “Seller’s Certificate”), evidencing the
reaffirmation of the truth and accuracy in all material respects of Seller’s
representations, warranties, and agreements set forth in Section 4.1 hereof,
with such modifications thereto as may be appropriate in light of any change in
circumstance since the Effective Date;

 

(j) FIRPTA Certificate. FIRPTA Certificates from each Seller in the form
attached hereto as SCHEDULE 8;

 

(k) Withholding Affidavit. An affidavit with respect to each Seller in the form
attached hereto as SCHEDULE 9, to establish its residency in the State of
Georgia as contemplated by O.C.G.A. §48-7-128, such that the proceeds of the
sale of the Property are not subject to the withholding laws of the State of
Georgia;

 

(l) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;

 

(m) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(n) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

 

(o) Certificates of Occupancy. To the extent the same are in Seller’s
possession, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;

 

(p) Leases. To the extent the same are in Seller’s possession or control,
original executed counterparts of the Leases;

 

(q) Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in Seller’s possession;

 

(r) Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under the
Leases informing such tenant of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller’s interest in the Leases and the
Security Deposits and directing that all rent and other sums payable for periods
after the Closing under such Lease shall be paid as set forth in said notices;

 

(s) Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and

 

18



--------------------------------------------------------------------------------

Purchaser (the “Other Notices of Sale”), which Purchaser shall send to each
service provider and leasing agent under the Operating Contracts and Commission
Agreements (as the case may be) assumed by Purchaser at Closing informing such
service provider or leasing agent (as the case may be) of the sale of the
Property and of the assignment to and assumption by Purchaser of Seller’s
obligations under the Operating Agreements and Commission Agreements arising
after the Closing Date and directing that all future statements or invoices for
services under such Operating Agreements and/or Commission Agreements for
periods after the Closing be directed to Seller or Purchaser as set forth in
said notices;

 

(t) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller’s property manager
which Seller deems proprietary) relating to the Property in Seller’s possession;
and

 

(u) Other Documents. Such other documents as shall be reasonably requested by
Purchaser’s title insurer to effectuate the purposes and intent of this
Agreement.

 

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver in escrow to Escrow Agent at or prior to Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:

 

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;

 

(b) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;

 

(c) General Assignment. Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;

 

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 10 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;

 

(e) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(r) hereof;

 

(f) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to Service Contractors and Leasing Agents, as contemplated in Section
5.1(s) hereof;

 

(g) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

19



--------------------------------------------------------------------------------

(h) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered; and

 

(i) Other Documents. Such other documents as shall be reasonably requested by
Escrow Agent to effectuate the purposes and intent of this Agreement.

 

5.3. Closing Costs. Seller shall pay the cost of the documentary stamps or
transfer taxes imposed by the State of Georgia upon the conveyance of the
Property pursuant hereto, the attorneys’ fees of Seller, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto. Purchaser shall pay the cost of any owner’s title
insurance premium and title examination fees, the cost of the Survey, all
recording fees on all instruments to be recorded in connection with this
transaction, the attorneys’ fees of Purchaser, and all other costs and expenses
incurred by Purchaser in the performance of Purchaser’s due diligence inspection
of the Property and in closing and consummating the purchase and sale of the
Property pursuant hereto.

 

5.4. Prorations and Credits. The items in this Section 5.4 shall be prorated
between Seller and Purchaser or credited, as specified:

 

(a) Taxes. All general real estate taxes and assessments imposed by any
governmental authority (“Taxes”) for the year in which the Closing occurs shall
be prorated between Seller and Purchaser as of the Closing. If the Closing
occurs prior to the receipt by Seller of the tax bill for the calendar year or
other applicable tax period in which the Closing occurs, Taxes shall be prorated
for such calendar year or other applicable tax period based upon the prior
year’s tax bill.

 

(b) Reproration of Taxes. After receipt of final Taxes and other bills,
Purchaser shall prepare and present to Seller a calculation of the reproration
of such Taxes and other items, based upon the actual amount of such items
charged to or received by the parties for the year or other applicable fiscal
period. The parties shall make the appropriate adjusting payment between them
within thirty (30) days after presentment to Seller of Purchaser’s calculation
and appropriate back-up information. Purchaser shall provide Seller with
appropriate backup materials related to the calculation, and Seller may inspect
Purchaser’s books and records related to the Property to confirm the
calculation. The provisions of this Section 5.4(b) shall survive the Closing for
a period of one (1) year after the Closing Date.

 

(c) Rents, Income and Other Expenses. Rents and any other amounts paid by
tenants shall be prorated as of the Closing Date and be adjusted against the
Purchase Price on the basis of a schedule which shall be prepared by Seller and
delivered to Purchaser for Purchaser’s review and approval prior to Closing.
Purchaser shall receive at Closing a credit for Purchaser’s pro rata share of
the rents, additional rent, common area maintenance charges, tenant
reimbursements and escalations, and all other payments paid for the month of
Closing and for all other rents and other amounts that apply to periods from and
after the Closing, but which are received by Seller prior to Closing. Purchaser
agrees to pay to Seller, upon receipt, any rents or other payments by tenants
under their respective Leases that apply to periods prior to Closing but

 

20



--------------------------------------------------------------------------------

are received by Purchaser after Closing; provided, however, that for a period of
one (1) year after the Closing Date any delinquent rents or other payments by
tenants shall be applied first to any amounts owing to Seller for the month in
which the Closing occurs, then to any current amounts owing by such tenants,
then to delinquent rents in the order in which such rents are most recently past
due, with the balance, if any, paid over to Seller to the extent of
delinquencies existing at the time of Closing to which Seller is entitled; it
being understood and agreed that Purchaser shall not be legally responsible to
Seller for the collection of any rents or other charges payable with respect to
the Leases or any portion thereof, which are delinquent or past due as of the
Closing Date; but Purchaser agrees that Purchaser shall send monthly notices in
its normal course of business for a period of three (3) consecutive months in an
effort to collect any rents and charges not collected as of the Closing Date.
Any reimbursements payable by and collected from any tenant under the terms of
any tenant lease affecting the Property as of the Closing Date, which
reimbursements pertain to such tenant’s pro rata share of increased operating
expenses or common area maintenance costs incurred with respect to the Property
at any time prior to the Closing, shall be prorated upon Purchaser’s actual
receipt of any such reimbursements, on the basis of the number of days of Seller
and Purchaser’s respective ownership of the Property during the period in
respect of which such reimbursements are payable; and Purchaser agrees to pay to
Seller Seller’s pro rata portion of such reimbursements within thirty (30) days
after Purchaser’s receipt thereof. Conversely, if any tenant under any such
Lease shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Purchaser’s demand therefor, pay to
Purchaser any amount equal to Seller’s pro rata share of such reimbursement
refund obligations, said proration to be calculated on the same basis as
hereinabove set forth. Seller hereby retains its right to pursue any tenant
under the Leases who have vacated their premises prior to Closing for sums due
Seller for periods attributable to Seller’s ownership of the Property; provided,
however, that Seller (i) shall be required to notify Purchaser in writing of its
intention to commence or pursue such legal proceedings; (ii) shall only be
permitted to commence or pursue any legal proceedings after the date which is
three (3) months after Closing, except that Seller shall be entitled to continue
to pursue any legal proceedings commenced prior to Closing; (iii) shall not be
permitted to commence or pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the applicable Lease; and (iv)
retains its right to pursue such legal proceedings against the tenant occupying
the Damon’s space notwithstanding the fact that such tenant has not vacated its
premises. The provisions of this Section 5.4(c) shall survive the Closing.

 

(d) Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant’s Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant’s Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing.

 

21



--------------------------------------------------------------------------------

(e) Tenant Inducement Costs. Set forth on EXHIBIT “K” attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date for the remaining term of any Lease. Seller shall pay all such
Tenant Inducement Costs and leasing commissions set forth in EXHIBIT “K” as and
when the same are due and payable. If said amounts have not been paid in full on
or before Closing, Purchaser shall receive a credit against the Purchase Price
in the aggregate amount of all such Tenant Inducement Costs and leasing
commissions remaining unpaid at Closing, and Purchaser shall assume the
obligation to pay amounts payable after Closing up to the amount of such credit
received at Closing. Except as may be specifically provided to the contrary
elsewhere in this Agreement, Purchaser shall be responsible for the payment of
all Tenant Inducement Costs and leasing commissions which become due and payable
(whether before or after Closing) (i) as a result of any renewals or extensions
or expansions of existing Leases approved or deemed approved by Purchaser in
accordance with Section 4.3(a) hereof between the Effective Date and the Closing
Date and under any new Leases, approved or deemed approved by Purchaser in
accordance with said Section 4.3(a), and (ii) all Tenant Inducement Costs and
leasing commissions that first become due and payable after Closing. The
provisions of this Section 5.4(e) shall survive the Closing.

 

(f) Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller in the updated Rent Roll to be delivered by Seller at
Closing.

 

(h) Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable as of the Closing Date
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Leases (where such
fiscal year(s) include(s) the Closing Date), Seller and Purchaser shall, upon
the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due to or from tenants for
periods prior to the Closing Date. All prorations shall be made based on the
number of calendar days in such year or month, as the case may be, the Closing
Date being a day of income and expense to Purchaser. The provisions of this
Section 5.4(g) shall survive the Closing.

 

5.5. Possession. Seller shall deliver possession of the Property to Purchaser at
the Closing subject only to the Permitted Exceptions.

 

5.6. Close of Escrow. Upon satisfaction or completion of the conditions and
deliveries set forth in this Article 5, the parties shall direct Escrow Agent to
immediately record and deliver the documents described above to the appropriate
parties and make disbursements according to the closing statements executed by
Seller and Purchaser.

 

22



--------------------------------------------------------------------------------

ARTICLE 6.

CONDITIONS TO CLOSING

 

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

 

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including, but
not limited to Section 5.1 hereof;

 

(b) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

 

(c) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(i) hereof);

 

(d) Tenant Estoppel Certificates from the Major Tenants and the balance of
tenants occupying not less than seventy-five percent (75%) of the aggregate net
rentable square footage of all of the Improvements located on the Property shall
have been delivered to Purchaser, with each such estoppel certificate (i) to be
substantially in the form attached hereto as EXHIBIT “I” (or if the applicable
Lease provides for a particular form of estoppel certificate to be given by the
tenant thereunder, the Tenant Estoppel Certificate with respect to such Lease
may be in the form as called for therein), (ii) to be dated within sixty (60)
days prior to the Closing Date, (iii) to confirm the material terms of the
applicable Lease, as contained in the copies of the Leases obtained by or
delivered to Purchaser, and be consistent with the Rent Roll, and (iv) to
confirm the absence of any material defaults under the applicable Lease as of
the date thereof. The delivery of said Tenant Estoppel Certificates shall be a
condition of Closing, and the failure or inability of Seller to obtain and
deliver said Tenant Estoppel Certificates, Seller having used its good faith
efforts to obtain the same, shall not constitute a default by Seller under this
Agreement.

 

(e) Title Company shall deliver to Purchaser an ALTA Owner’s Policy of Title
Insurance (or other form required by state law) (“Title Policy”) with extended
coverage issued by the Title Company containing the endorsements that the Title
Company has agreed to issue, dated the date and time of the recording of the
Deed in the amount of the Purchase Price, insuring Purchaser as owner of good,
marketable and indefeasible fee simple title to the Property, subject only to
the Permitted Exceptions. The Title Policy may be delivered after the Closing if
at the Closing the Title Company issues a currently effective, duly-executed
“marked-up” Title Commitment and irrevocably commits in writing to issue the
Title Policy in the form of the “marked-up” Title Commitment promptly after the
Closing Date.

 

23



--------------------------------------------------------------------------------

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

 

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:

 

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

 

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including, but not
limited to Section 5.2 hereof;

 

(c) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

 

(d) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).

 

ARTICLE 7.

CASUALTY AND CONDEMNATION

 

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible, uninsured or coinsured amount under said insurance
policies. For purposes of this Agreement, the term “immaterial damage or
destruction” shall mean such instances of damage or destruction: (i) which can
be repaired or restored at a cost of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) or less, including the cost rent abatement after Closing
resulting from the damage; (ii) which can be restored and repaired within sixty
(60) days from the date of such damage or destruction; (iii) which are not so
extensive as to allow any of the Major Tenants to

 

24



--------------------------------------------------------------------------------

terminate its Lease on account of such damage or destruction; and (iv) in which
Seller’s rights under its rent loss insurance policy covering the Property are
assignable to Purchaser and will continue pending restoration and repair of the
damage or destruction.

 

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten (10)
Business days after Purchaser is notified by Seller of such damage or
destruction (and if necessary the Closing Date shall be extended to give
Purchaser the full 10-Business day period to make such election): (i) terminate
this Agreement, whereupon Escrow Agent shall immediately return the Earnest
Money to Purchaser, or (ii) proceed to close under this Agreement, receive (and
Seller will assign to Purchaser at the Closing Seller’s rights under insurance
policies to receive) any insurance proceeds (including any rent loss insurance
applicable to the period on or after the Closing Date) due Seller as a result of
such damage or destruction (less any amounts reasonably expended for
restoration) and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible co-insured or uninsured amount
under said insurance policies. If Purchaser fails to deliver to Seller notice of
its election within the period set forth above, Purchaser will conclusively be
deemed to have elected to proceed with the Closing as provided in clause (ii) of
the preceding sentence. If Purchaser elects clause (ii) above, Seller will
cooperate with Purchaser after the Closing to assist Purchaser in obtaining the
insurance proceeds from Seller’s insurers. For purposes of this Agreement
“material damage or destruction” shall mean all instances of damage or
destruction that are not immaterial, as defined herein.

 

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain, Seller shall give Purchaser immediate written notice of
such threatened or contemplated condemnation or of such taking or sale, and
Purchaser may by written notice to Seller given within thirty (30) days after
the receipt of such notice from Seller, elect to cancel this Agreement. If
Purchaser chooses to cancel this Agreement in accordance with this Section 7.2,
then the Earnest Money shall be returned immediately to Purchaser by Escrow
Agent and the rights, duties, obligations, and liabilities of the parties
hereunder shall immediately terminate and be of no further force and effect,
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement. If Purchaser does not elect to cancel
this Agreement in accordance herewith, this Agreement shall remain in full force
and effect and the sale of the Property contemplated by this Agreement, less any
interest taken by eminent domain or condemnation, or sale in lieu thereof, shall
be effected with no further adjustment and without reduction of the Purchase
Price, and at the Closing, Seller shall assign, transfer, and set over to
Purchaser all of the right, title, and interest of Seller in and to any awards
applicable to the Property that have been or that may thereafter be made for
such taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case.

 

25



--------------------------------------------------------------------------------

ARTICLE 8.

DEFAULT AND REMEDIES

 

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than Seller’s default, failure of a condition to Purchaser’s
obligation to close, or the exercise by Purchaser of an express right of
termination granted herein, Seller shall be entitled, as its sole remedy
hereunder, to terminate this Agreement and to receive and retain the Earnest
Money as full liquidated damages for such default of Purchaser, the parties
hereto acknowledging that it is impossible to estimate more precisely the
damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of Seller’s probable loss in the
event of default by Purchaser. Seller’s retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller’s sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser’s liability for Purchaser’s
obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this Agreement.
Purchaser hereby waives and releases any right to (and hereby covenants that it
shall not) sue Seller or seek or claim a refund of said Earnest Money (or any
part thereof) on the grounds it is unreasonable in amount and exceeds Seller’s
actual damages or that its retention by Seller constitutes a penalty and not
agreed upon and reasonable liquidated damages.

 

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Notwithstanding the foregoing, if a suit
for specific performance is not available to Purchaser for the reason that
Seller has conveyed or otherwise transferred the Property to a third party or
Seller has voluntarily encumbered the Property and Purchaser was not at such
time in default of the terms of this Agreement, Purchaser shall be permitted to
sue Seller for all of its actual, not consequential damages, which shall be
limited to Purchaser’s out-of-pocket expenses actually incurred to third parties
in connection with Purchaser’s due diligence activities in anticipation of the
purchase of the Property. Purchaser expressly waives its rights to seek damages
in the event of Seller’s default hereunder. Purchaser shall be deemed to have
elected to terminate this Agreement and to receive a return of the Earnest Money
from Escrow Agent if Purchaser fails to file suit for specific performance
against Seller in a court having jurisdiction in the county and state in which
the Property is located, on or before sixty (60) days following the date upon
which the Closing was to have occurred.

 

26



--------------------------------------------------------------------------------

ARTICLE 9.

ASSIGNMENT

 

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other. Notwithstanding the foregoing to the contrary,
this Agreement and Purchaser’s rights hereunder may be transferred and assigned
to any entity controlled by Purchaser. Any assignee or transferee under any such
assignment or transfer by Purchaser as to which Seller’s written consent has
been given or as to which Seller’s consent is not required hereunder shall
expressly assume all of Purchaser’s duties, liabilities and obligations under
this Agreement by written instrument delivered to Seller as a condition to the
effectiveness of such assignment or transfer. No assignment or transfer shall
relieve the original Purchaser of any duties or obligations hereunder, and the
written assignment and assumption instrument shall expressly so provide. For
purposes of this Section 9.1, the term “control” shall mean the ownership of at
least fifty percent (50%) of the applicable entity. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.

 

ARTICLE 10.

BROKERAGE COMMISSIONS

 

10.1. Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to Cobblestone Capital Real Estate Advisors,
Inc. (“Broker”) pursuant to a separate agreement between Seller and Broker.
Broker is representing Purchaser in this transaction. Broker has joined in the
execution of this Agreement for the purpose of acknowledging and agreeing that
no real estate commission shall be earned by it or due it if the transaction
contemplated herein does not close for any reason whatsoever. Broker
acknowledges and agrees that it shall look solely to Seller, and not to
Purchaser, for the payment of such commission, and Broker hereby waives and
releases any present or future claims against Purchaser for the payment of such
commission. In addition, Broker (upon receipt of its brokerage commission)
agrees to execute and deliver to Seller and Purchaser at the Closing a release
and waiver of any claim Broker may have against Purchaser or the Property.
Broker shall and does hereby indemnify and hold Purchaser and Seller harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys’ fees actually incurred and costs of litigation,
Purchaser or Seller shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
Broker. Seller shall and does hereby indemnify and hold Purchaser harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Purchaser
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with regard to this Agreement or the sale and purchase of the
Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Broker. Likewise, Purchaser

 

27



--------------------------------------------------------------------------------

shall and does hereby indemnify and hold Seller free and harmless from and
against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing or any earlier
termination of this Agreement.

 

ARTICLE 11.

MISCELLANEOUS

 

11.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission, or sent
by U.S. registered or certified mail, return receipt requested, postage prepaid,
to the addresses or facsimile numbers set out below or at such other addresses
as are specified by written notice delivered in accordance herewith:

 

PURCHASER:

   CA New Plan Venture Fund LLC      c/o CA New Plan Management, Inc.      3901
Bellair Boulevard      Houston, Texas 77025      Attention: Michael Axelrad     
Facsimile: (713) 665-0450

with a copy to:

   Mayer, Brown, Rowe & Maw      700 Louisiana, Suite 3600      Houston, Texas
77002      Attention: Neil A. Wasserstrom      Facsimile: (713) 632-1810

SELLER:

   c/o Wells Capital, Inc.      6200 The Corners Parkway      Suite 250     
Atlanta, Georgia 30092      Attention: Mr. Jeffrey A. Gilder      Facsimile:
(770) 243-8510

with a copy to:

   McGuireWoods LLP      1170 Peachtree Street, N.E.      Suite 2100     
Atlanta, Georgia 30309      Attn: John T. Grieb      Facsimile: (404) 443-5761

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed

 

28



--------------------------------------------------------------------------------

effectively given or received upon receipt, and (iii) sent by facsimile
transmission shall be deemed effectively given or received on the same Business
Day of transmission of such notice and confirmation of such transmission.

 

11.2 Possession. Full and exclusive possession of the Property, subject only to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.

 

11.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

11.4 Publicity. The parties agree that, prior to Closing, no party shall, with
respect to this Agreement and the transactions contemplated hereby, conduct
negotiations with public officials, make any public announcements or issue press
releases regarding this Agreement or the transactions contemplated hereby to any
third party without the prior written consent of the other party hereto. Seller
and Purchaser shall each have the right to approve the press release of the
other party issued in connection with the Closing, which approval shall not be
unreasonably withheld provided neither party shall disclose the financial terms
of the Agreement. No party shall record this Agreement or any notice hereof
except in connection with a suit for specific performance.

 

11.5 Discharge of Obligations. The acceptance by Purchaser of Seller’s Warranty
Deed hereunder shall be deemed to constitute the full performance and discharge
of each and every warranty and representation made by Seller and Purchaser
herein and every agreement and obligation on the part of Seller and Purchaser to
be performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

 

11.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

11.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

29



--------------------------------------------------------------------------------

11.8 Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to each of the respective tenants under the
Leases and the Other Notices of Sale to each service provider and leasing agent,
the obligations under whose respective Operating Agreements and Commission
Agreements Purchaser has assumed at Closing. The provisions of this Section
shall survive the Closing.

 

11.9 Access to Records Following Closing. Purchaser agrees that for a period of
two (2) years following the Closing, Seller shall have the right during regular
business hours, on five (5) days’ written notice to Purchaser, to examine and
review at Purchaser’s office (or, at Purchaser’s election, at the Property), the
books and records relating to the ownership and operation of the Property which
were delivered by Seller to Purchaser at the Closing. Likewise, Seller agrees
that for a period of two (2) years following the Closing, Purchaser shall have
the right during regular business hours, on five (5) days’ written notice to
Seller, to examine and review at Seller’s office, all books, records and files,
if any, retained by Seller relating to the ownership and operation of the
Property by Seller prior to the Closing. The provisions of this Section shall
survive the Closing.

 

11.10 Survival. The provisions of this Article 11 and the provisions of Sections
3.1(b), 3.1(c), 3.3, 3.7, 4.1, 4.2, 4.3, 4.4, 5.1, 5.2, 5.4, 6.1(d) and 10.1
shall survive the Closing to the extent (and subject to any specific
limitations) provided in this Agreement and any earlier termination of this
Agreement and shall not be merged into the execution and delivery of the
Warranty Deed.

 

11.11 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Georgia. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

 

11.12 Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

 

30



--------------------------------------------------------------------------------

11.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

 

11.14 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by Seller to Purchaser
at Closing, Seller agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

[Signatures begin on next page]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: FUND III AND FUND IV ASSOCIATES,

a Georgia general partnership

By:

 

Wells Real Estate Fund III, L.P.,

   

a Georgia limited partnership, its

   

general partner

   

By:

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

           

                [Corporate Seal]

FUND V AND FUND VI ASSOCIATES,

a Georgia general partnership

By:

 

Wells Real Estate Fund V, L.P.,

   

a Georgia limited partnership, its

   

general partner

   

By:

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

           

                [Corporate Seal]

 

32



--------------------------------------------------------------------------------

FUND VI AND FUND VII ASSOCIATES,

a Georgia general partnership

By:

 

Wells Real Estate Fund VI, L.P.,

   

a Georgia limited partnership, its

   

general partner

   

By:

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

           

                [Corporate Seal]

FUND VII AND FUND VIII ASSOCIATES,

a Georgia general partnership

By:

 

Wells Real Estate Fund VII, L.P.,

   

a Georgia limited partnership, its

   

general partner

   

By:

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

           

                [Corporate Seal]

 

33



--------------------------------------------------------------------------------

PURCHASER: CA NEW PLAN VENTURE FUND LLC,

a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Broker has joined in the execution and
delivery hereof solely for the purpose of evidencing its rights and obligations
under the provisions of Section 10.1 hereof.

 

        

BROKER:

         COBBLESTONE CAPITAL REAL ESTATE ADVISORS, INC.

Date of Execution:

             

By:

 

 

--------------------------------------------------------------------------------

        

Name :

 

 

--------------------------------------------------------------------------------

        

Title:

 

 

--------------------------------------------------------------------------------

February             , 2003

    

 

35



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DESCRIPTION OF LAND

 

[See Site Plan Attached Hereto, copies of legal

descriptions describing the Land shall be attached prior to the expiration of
the Inspection Period

upon verification by Sellers]



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

 

PURCHASE AND SALE AGREEMENT

 

STOCKBRIDGE VILLAGE SHOPPING CENTER

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Agreement”), made and
entered into this              day of August, 2003, by and among FUND III AND
FUND IV ASSOCIATES, a Georgia general partnership (“Fund III and Fund IV”), FUND
V AND FUND VI ASSOCIATES, a Georgia general partnership (“Fund V and Fund VI”),
FUND VI AND FUND VII ASSOCIATES, a Georgia general partnership (“Fund VI and
Fund VII”), FUND VII AND FUND VIII ASSOCIATES, a Georgia general partnership
(“Fund VII and Fund VIII”) (Fund III and Fund IV, Fund V and Fund VI, Fund VI
and Fund VII, and Fund VII and Fund VIII are collectively referred to as
“Seller”), and CA NEW PLAN VENTURE FUND LLC, a Delaware limited liability
company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated March 18, 2003, as amended by that certain First Amendment
to Purchase and Sale Agreement dated May 6, 2003, as further amended by that
certain Second Amendment to Purchase and Sale Agreement dated June 6, 2003, as
further amended by that certain Third Amendment to Purchase and Sale Agreement
dated July          , 2003, as further amended by certain letter agreement dated
August 13 and 22, 2003, respectively, and as it may now or hereafter be properly
amended (the “Agreement”); and

 

WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

 

1. Ratification of the Purchase Agreement. Except as specifically amended
hereby, the Agreement shall continue in full force and effect according to its
terms. The parties hereto, by their execution hereof, do hereby ratify, affirm
and agree to continue to be bound by the Agreement, as amended, nothing herein
being deemed a waiver of strict compliance with the terms thereof.

 

2. Inspection Period. By signing this Fourth Amendment, Purchaser acknowledges
that the Inspection Period will expire on August 26, 2003 and that Purchaser has
no further right to terminate the Agreement pursuant to Section 3.6.

 

3. Closing. Section 2.6 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“The consummation of the sale by Seller and purchase by Purchaser of the
Property (the “Closing”) shall be held on the date which is the earlier of (i)
fourteen (14) days after Seller’s receipt of Purchaser’s Environmental Reports
(as hereinafter defined) from Purchaser in the event notification to the Georgia
Environmental Protection Division (the “Georgia EPD”) is not required pursuant
to the Georgia Hazardous Site Response Act (O.C.G.A. § 12-8-90 et seq.), or (ii)
fourteen (14) days after Seller’s



--------------------------------------------------------------------------------

delivery to Purchaser of a “No Listing Letter” (stating that the Property will
not be listed on Georgia’s Hazardous Site Inventory) from the Georgia EPD in the
event notification to the Georgia EPD is required pursuant to the Georgia
Hazardous Site Response Act (O.C.G.A. § 12-8-90 et seq.); provided, however, in
the event Seller is unable to obtain a “No Listing Letter” from the Georgia EPD
within one hundred twenty (120) days of Seller’s notification as required
pursuant to the Georgia Hazardous Site Response Act, either Seller or Purchaser
shall have the right to terminate this Agreement, if Seller or Purchaser chooses
to terminate this Agreement the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligations hereunder except as
specifically survive termination hereof.”

 

4. Additional Condition Precedent. The following subparagraph (f) shall be added
to Section 6.1 of the Agreement.

 

“(f) Seller shall cause the closure of the four (4) drinking water wells
identified in the drawing attached hereto as Exhibit “L” or the conversion of
such drinking water wells such that they are used solely for irrigation purposes
(collectively the “Well Closure”) and provide written notice of the Well Closure
to Purchaser along with an invoice for the costs of the Well Closure (“Well
Closure Notice”). No earlier than three (3) days after and no later than seven
(7) days after Purchaser’s receipt of the Well Closure Notice, Purchaser shall
deliver to Seller, copies of all environmental information and reports Purchaser
has obtained during the pendency of this Agreement (“Purchaser’s Environmental
Reports”). Following receipt of Purchaser’s Environmental Reports, in the event
notice to the Georgia EPD is required pursuant to the Georgia Hazardous Site
Response Act, (i) Seller shall prepare the notification to the Georgia EPD as
required by the Georgia Hazardous Site Response Act, (ii) Seller shall use
commercially reasonable efforts to pursue issuance of a “No Listing Letter” from
Georgia EPD and (iii) Seller’s receipt and delivery to Purchaser of a “No
Listing Letter” from Georgia EPD shall be a condition precedent to Purchaser’s
obligation to close hereunder. Following Purchaser’s receipt of the Well Closure
Notice, Purchaser will reimburse Seller for fifty percent (50%) of the costs of
the Well Closure up to a maximum Purchaser contribution of $125,000.00 within
the earlier of (y) fourteen (14) days of receipt of the invoice from Seller, or
(z) at Closing, which reimbursement obligation shall be contingent on Closing.
Seller’s inability or failure to accomplish the Well Closure shall not
constitute a default hereunder. In the event that Seller has not caused the Well
Closure on or before the date that is one hundred eighty (180) days following
the last day of the Inspection Period, then either Purchaser or Seller may
terminate this Agreement by providing written notice to the other party and to
the Escrow Agent. In the event of such termination, the Earnest Money shall be
returned to Purchaser, and neither Seller nor Purchaser shall have any further
rights, duties or obligations under this Agreement, except as otherwise
expressly provided herein. Notwithstanding anything contained herein to the
contrary in the event Seller is unable to satisfy the condition precedent to
Purchaser’s obligation to close set forth in this Subparagraph 6.1(f),
Purchaser’s sole remedy shall be to terminate the Agreement and receive a
complete refund of the Earnest Money.”

 

This Fourth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one instrument.
Further, a facsimile signature of either party on any counterpart may be relied
upon as an original signature.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Fourth Amendment to the Purchase and Sale Agreement effective on the day
and year first above written.

 

“SELLER”

 

“PURCHASER”

FUND III AND FUND IV ASSOCIATES,

 

CA NEW PLAN VENTURE FUND LLC,

a Georgia general partnership

 

a Delaware limited liability company

Wells Real Estate Fund III, L.P.,

a Georgia limited partnership, its

 

By:

 

 

--------------------------------------------------------------------------------

general partner

 

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

   

By:

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

       

                [Corporate Seal]

FUND V AND FUND VI ASSOCIATES,

a Georgia general partnership

By:

 

Wells Real Estate Fund V, L.P.,

   

a Georgia limited partnership, its

   

general partner

   

    By:

 

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

   

    By:

 

 

--------------------------------------------------------------------------------

   

    Name:

 

 

--------------------------------------------------------------------------------

   

    Title:

 

 

--------------------------------------------------------------------------------

       

                [Corporate Seal]

FUND VI AND FUND VII ASSOCIATES,

a Georgia general partnership

By:

 

Wells Real Estate Fund VI, L.P.,

   

a Georgia limited partnership, its

   

general partner

             

By:

 

Wells Capital, Inc.,

       

a Georgia corporation,

       

its general partner

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

       

                [Corporate Seal]



--------------------------------------------------------------------------------

FUND VII AND FUND VIII ASSOCIATES,

a Georgia general partnership

By:

  Wells Real Estate Fund VII, L.P.,    

a Georgia limited partnership, its

   

general partner

   

By:

  Wells Capital, Inc.,        

a Georgia corporation,

       

its general partner

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

                        [Corporate Seal]



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

 

PURCHASE AND SALE AGREEMENT

 

STOCKBRIDGE VILLAGE SHOPPING CENTER

 

THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Agreement”), made and
entered into this      day of March, 2004, by and among FUND III AND FUND IV
ASSOCIATES, a Georgia general partnership (“Fund III and Fund IV”), FUND V AND
FUND VI ASSOCIATES, a Georgia general partnership (“Fund V and Fund VI”), FUND
VI AND FUND VII ASSOCIATES, a Georgia general partnership (“Fund VI and Fund
VII”), FUND VII AND FUND VIII ASSOCIATES, a Georgia general partnership (“Fund
VII and Fund VIII”) (Fund III and Fund IV, Fund V and Fund VI, Fund VI and Fund
VII, and Fund VII and Fund VIII are collectively referred to as “Seller”), and
CA NEW PLAN VENTURE FUND LLC, a Delaware limited liability company
(“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated March 18, 2003, as amended by that certain First Amendment
to Purchase and Sale Agreement dated May 6, 2003, (the “First Amendment”) as
further amended by that certain Second Amendment to Purchase and Sale Agreement
dated June 6, 2003, (the “Second Amendment”) as further amended by that certain
Third Amendment to Purchase and Sale Agreement dated July 9 , 2003, (the “Third
Amendment”) as further amended by certain letter agreement dated August 13 and
22, 2003, and as further amended by that certain Fourth Amendment to Purchase
and Sale Agreement dated August 26, 2003 (the “Fourth Amendment”), and as
further amended by that certain Fifth Amendment to Purchase and Sale Agreement
dated February     , 2004 (the “Fifth Amendment) respectively, and as it may now
or hereafter be properly amended (collectively the “Agreement”); and

 

WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

 

1. Ratification of the Purchase Agreement. Except as specifically amended
hereby, the Agreement shall continue in full force and effect according to its
terms. The parties hereto, by their execution hereof, do hereby ratify, affirm
and agree to continue to be bound by the Agreement, as amended, nothing herein
being deemed a waiver of strict compliance with the terms thereof.

 

2. Additional Condition Precedent. Subparagraph (f) of Section 6.1 of the
Agreement, as created by the Fourth Amendment, is hereby amended by deleting
therefrom the last three sentences of such Subparagraph (f) and replacing
therewith the following:

 

“(f) In the event that Seller has not caused the Well Closure on or before March
8, 2004, then either Purchaser or Seller may terminate this Agreement by
providing written notice to the other party and to the Escrow Agent. In the
event of such termination, the Earnest Money shall be returned to Purchaser, and
neither Seller nor Purchaser shall have any further rights, duties or
obligations under this Agreement,



--------------------------------------------------------------------------------

except as otherwise expressly provided herein. Notwithstanding anything
contained herein to the contrary in the event Seller is unable to satisfy the
condition precedent to Purchaser’s obligation to close set forth in this
Subparagraph 6.1(f), Purchaser’s sole remedy shall be to terminate the Agreement
and receive a complete refund of the Earnest Money.”

 

This Sixth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one instrument.
Further, a facsimile signature of either party on any counterpart may be relied
upon as an original signature.

 

[Signatures begin on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Sixth Amendment to the Purchase and Sale Agreement effective on the day and
year first above written.

 

“SELLER”

     

‘‘PURCHASER’’

FUND III AND FUND IV ASSOCIATES,   CA NEW PLAN VENTURE FUND LLC,

a Georgia general partnership

 

a Delaware limited liability company

Wells Real Estate Fund III, L.P.,

       

a Georgia limited partnership,

its general partner

 

By:

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

               

Title:

 

 

--------------------------------------------------------------------------------

   

By:

 

Wells Capital, Inc.,

               

a Georgia corporation,

               

its general partner

                                 

By:

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

               

                [Corporate Seal]

       



--------------------------------------------------------------------------------

FUND V AND FUND VI ASSOCIATES,        

a Georgia general partnership

       

By:

 

Wells Real Estate Fund V, L.P.,

           

a Georgia limited partnership,

its general partner

           

By:

 

Wells Capital, Inc.,

               

a Georgia corporation,

its general partner

           

By

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

               

                [Corporate Seal]

        FUND VI AND FUND VII ASSOCIATES,        

a Georgia general partnership

       

By:

 

Wells Real Estate Fund VI, L.P.,

           

a Georgia limited partnership,

its general partner

           

By:

 

Wells Capital, Inc.,

               

a Georgia corporation,

               

its general partner

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

                                [Corporate Seal]        



--------------------------------------------------------------------------------

FUND VII AND FUND VIII ASSOCIATES,     

a Georgia general partnership

    

By:

 

Wells Real Estate Fund VII, L.P.,

        

a Georgia limited partnership,

its general partner

        

By:

 

Wells Capital, Inc.,

            

a Georgia corporation,

its general partner

        

By:

 

 

--------------------------------------------------------------------------------

        

Name:

 

 

--------------------------------------------------------------------------------

        

Title:

 

 

--------------------------------------------------------------------------------

                             [Corporate Seal]     



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO

 

PURCHASE AND SALE AGREEMENT

 

STOCKBRIDGE VILLAGE SHOPPING CENTER

 

THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Agreement”), made
and entered into this 8th day of March, 2004, by and among FUND III AND FUND IV
ASSOCIATES, a Georgia general partnership (“Fund III and Fund IV”), FUND V AND
FUND VI ASSOCIATES, a Georgia general partnership (“Fund V and Fund VI”), FUND
VI AND FUND VII ASSOCIATES, a Georgia general partnership (“Fund VI and Fund
VII”), FUND VII AND FUND VIII ASSOCIATES, a Georgia general partnership (“Fund
VII and Fund VIII”) (Fund III and Fund IV, Fund V and Fund VI, Fund VI and Fund
VII, and Fund VII and Fund VIII are collectively referred to as “Seller”), and
NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller and CA New Plan Venture Fund LLC, a Delaware limited
liability company (“New Plan Venture Fund”) have entered into that certain
Purchase and Sale Agreement dated March 18, 2003, as amended by that certain
First Amendment to Purchase and Sale Agreement dated May 6, 2003, (the “First
Amendment”) as further amended by that certain Second Amendment to Purchase and
Sale Agreement dated June 6, 2003, (the “Second Amendment”) as further amended
by that certain Third Amendment to Purchase and Sale Agreement dated July 9 ,
2003, (the “Third Amendment”) as further amended by certain letter agreement
dated August 13 and 22, 2003, as further amended by that certain Fourth
Amendment to Purchase and Sale Agreement dated August 26, 2003 (the “Fourth
Amendment) as further amended by that certain Fifth Amendment to Purchase and
Sale Agreement dated February 20, 2004 (the “Fifth Amendment”) as further
amended by that certain Sixth Amendment to Purchase and Sale Agreement dated
March 1, 2004 (the “Sixth Amendment”) respectively, and as it may now or
hereafter be properly amended (collectively the “Agreement”);

 

WHEREAS, New Plan Venture Fund has assigned its interest in the Agreement to
Purchaser and Purchaser has agreed to assume all of New Plan Venture Fund’s
obligations under the Agreement; and

 

WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

 

1. Ratification of the Purchase Agreement. Except as specifically amended
hereby, the Agreement shall continue in full force and effect according to its
terms. The parties hereto, by their execution hereof, do hereby ratify, affirm
and agree to continue to be bound by the Agreement, as amended, nothing herein
being deemed a waiver of strict compliance with the terms thereof.

 

2. Closing. Section 2.6 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“The consummation of the sale by Seller and purchase by Purchaser of the
Property (the “Closing”) shall be held on or before April 1, 2004 through the
usual form of documents and money escrow which the parties shall establish
through the Escrow Agent (the “Closing Date”).”



--------------------------------------------------------------------------------

3. Condition of the Property. Paragraph 3.3(b) of the Agreement is hereby
deleted in its entirety and replaced with the following new Paragraph 3.3(b):

 

“(b) To the fullest extent permitted by law, Purchaser, on behalf of its
parents, subsidiaries, partners, beneficial owners, officers, directors,
shareholders, employees, successors, successors-in-title, assigns and affiliated
entities, does hereby unconditionally waive and release Seller, Wells Real
Estate Funds, Inc., Wells Management Company, Inc., Wells Capital, Inc., Wells
Partners, L.P., and their respective partners, beneficial owners, officers,
directors, shareholders, members and employees (hereinafter collectively
referred to as the “Indemnitees”) from any present or future claims and
liabilities of any nature arising from or relating to the presence or alleged
presence of Hazardous Substances (including but not limited to perchloroethylene
and its degradation products) in, on, at, under or originating from the Property
or any adjacent property, including, without limitation, any claims under or on
account of any Environmental Law, regardless of whether such Hazardous
Substances are located in, on, at, from, under or about the Property or any
adjacent property prior to or after the date hereof.

 

If any governmental authority or third party requires any investigation,
remediation or other activities associated with Hazardous Substances on or
originating from the Property, then as between Purchaser and the Indemnitees,
Purchaser at shall be solely responsible for performing such investigation,
remediation and other activities.

 

Purchaser does hereby covenant and agree to defend, indemnify, and hold harmless
the Indemnitees from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs or expenses of whatever kind or nature,
known or unknown, existing and future, including any action or proceeding
brought or threatened, or ordered by governmental authorities, arising out of or
relating to (i) the payment of any deductible or self-insured retention under
the Policy (as hereinafter defined), (ii) claims, losses, damages, expenses or
clean-up costs which are not insured under the Policy and relate to Hazardous
Substances (including but not limited to perchloroethylene and its degradation
products) on or originating from the Property (including, without limitation,
those losses, claims or clean-up costs that are in excess of the limits of the
Policy or occur after the expiration of the Policy term), and (iii) any failure
by Purchaser to perform any obligation of Purchaser assumed under this Paragraph
3.3(b).

 

The terms and conditions of this Paragraph 3.3(b) shall survive the Closing
hereunder.”

 

4. Condition Precedent. Paragraph (f) of Section 6.1 of the Agreement, as
created by the Fourth Amendment, is hereby deleted in its entirety and replaced
with the following new Paragraph (f):

 

“(f) Intentionally Omitted.”

 

5. Failure of Condition Precedent. The last Paragraph of Section 6.1 of the
Agreement is hereby deleted in its entirety and replaced with the following new
last Paragraph:

 

“In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the



--------------------------------------------------------------------------------

termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement; provided, however, in the event
Seller has not satisfied the condition precedent set forth in Paragraph 6.1(d)
hereof, Seller shall have the right to extend the Closing Date for a period not
to exceed thirty (30) days in which to satisfy the such condition precedent.”

 

6. Additional Condition Precedent. Section 6.2 of the Agreement is hereby
amended by adding the following new Subparagraph (e):

 

“(e) Purchaser shall obtain prior to Closing and pay for in full at Closing an
environmental insurance policy in form and content approved by Seller (the
“Policy”) providing coverage to the Indemnitees as insureds. Such insurance
shall be issued by American International Specialty Lines Insurance Company
(“AISLIC”), have an aggregate limit of liability of Three Million Dollars
($3,000,000.00), with a ten (10) year term, have a deductible of no more than
One Hundred Thousand Dollars ($100,000.00), (provided, however, that AISLIC may
require a $500,000.00 self insured retention for Coverage A if the Property is
listed on Georgia’s Hazardous Site Inventory) and shall be written on the
“Atlanta PLL 06/03” manuscripted pollution legal liability select policy form
with Coverages A-F provided and the manuscripted Known and Disclosed Pollution
Conditions endorsement for that policy (which insures all known pollution
conditions and includes the provision of a single deductible for known and
disclosed pollution conditions). Purchaser shall be solely responsible for the
prompt payment of any deductibles or self-insured retentions under the Policy.
Purchaser shall obtain from AISLIC, a waiver of all rights of subrogation which
might have against the Indemnitees, and Purchaser shall indemnify the
Indemnitees against any loss or expense, including reasonable attorney’s fees,
resulting from the failure to obtain such waiver.”

 

This Seventh Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one
instrument. Further, a facsimile signature of either party on any counterpart
may be relied upon as an original signature.

 

[Signatures begin on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Seventh Amendment to the Purchase and Sale Agreement effective on the day
and year first above written.

 

    “SELLER”       “PURCHASER”    

FUND III AND FUND IV ASSOCIATES,

a Georgia general partnership

 

NEW PLAN EXCEL REALTY TRUST, INC.,

a Maryland corporation

    Wells Real Estate Fund III, L.P.,            

a Georgia limited partnership, its

general partner

  By:  

 

--------------------------------------------------------------------------------

                Name:  

 

--------------------------------------------------------------------------------

        By:   Wells Capital, Inc.,   Title:  

 

--------------------------------------------------------------------------------

            a Georgia corporation,                     its general partner      
          By:  

 

--------------------------------------------------------------------------------

                Name:  

 

--------------------------------------------------------------------------------

                Title:  

 

--------------------------------------------------------------------------------

                                    [Corporate Seal]             FUND V AND FUND
VI ASSOCIATES,             a Georgia general partnership             By:   Wells
Real Estate Fund V, L.P.,                 a Georgia limited partnership, its    
            general partner                 By:   Wells Capital, Inc.,          
          a Georgia corporation,                     its general partner        
        By:  

 

--------------------------------------------------------------------------------

                Name:  

 

--------------------------------------------------------------------------------

                Title:  

 

--------------------------------------------------------------------------------

                                    [Corporate Seal]             FUND VI AND
FUND VII ASSOCIATES,            

a Georgia general partnership

            By:   Wells Real Estate Fund VI, L.P.,                 a Georgia
limited partnership, its                 general partner                 By:  
Wells Capital, Inc.,                     a Georgia corporation,                
    its general partner                 By:  

 

--------------------------------------------------------------------------------

                Name:  

 

--------------------------------------------------------------------------------

                Title:  

 

--------------------------------------------------------------------------------

                                    [Corporate Seal]        



--------------------------------------------------------------------------------

FUND VII AND FUND VIII ASSOCIATES,

a Georgia general partnership

By:

  Wells Real Estate Fund VII, L.P.,    

a Georgia limited partnership, its

   

general partner

   

By:

  Wells Capital, Inc.,         a Georgia corporation         its general partner
    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

                        [Corporate Seal]